                       Case 3:20-cv-00289-DB Document 5 Filed 12/17/20 Page 1 of 2


AO 440 (Rev. 06/12)   Summons   in   a Civil Action



                                          UNITED STATES DISTRICT COURT                                         'L :Fr)
                                                                   for the
                                                         Western District of Texas                             '     '12:



                       BRANDON CALLIER



                            Plaintiff(s)
                                     V.                                      Civil Action No.
    UNITED DEBT SETTLEMENT, LLC a New York
       Limited Liability Company, and MARCEL
                       BLUVSTEIN

                           Defendant(s)


                                                      SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) MARCEL BLUVSTEIN
                                   241 WEST 30TH STREET
                                   3RD FLOOR
                                   NEW YORK, NEW YORK 10001




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)     or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or   (3)you   must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: BRANDON CALLIER
                                             Plaintiff, Pro Se
                                             6336 FRANKLIN TRAIL DRIVE
                                             EL PASO, TX 79912
                                             CALLIER74@GMAIL.COM
                                             915-383-4604

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                                     JEPLNNETTE J
                                                                                                       CLACK

                                                                                CLERK OF COURT


Date:                 11/23/2020                                               "__L.t-&(_&.               RaTP_._\
                                                                                           Signature of Clerk or Deputy Clerk
 UNITED STATES DISTRICT COURT WESTERN DISTRICT OP TEXAS EL PASO DIVISION
                          Case 3:20-cv-00289-DB Document 5 Filed 12/17/20 Page 2 of 2
                                                                                                                                            Job # 40940
                                        BRANDON CALUER

                                                                                                                  Index Number: EP20CV0289



UNITED DEBT SETrLEMEN1 LLC a New York Limited Liability Company, and MARCEL
                             BLUVSTEIN
                                                                                                  Defendenl(s)



     STATE OF NEW YORK. COUNTY OF KINGS, SS.:
                                                                                                                        AFFIDAVIT OF SERVICE
     JOSE PEREZ, being sworn says:
             Deponentispotapartyhecein; isoverthe ageof 18 years and residesin theStateof.
     On 1211012020, at 1:30 PM at 241 WEST 30Th STREET. 3RD FLOOR, NEW YORK, NY 10001 Deponent served the within CIVIL COVER
     SHEET, PLAINTIFF'S ORIGINAL COMPLAINT, SUMMONS IN A CIVIL ACTION
     On: MARCEL BLUVSTEIN, therein named.




      #6 DESCRIPTION
      Sex: Male      Color of skin: WHifE               Color of hair: BALD  Glasses:
      Age: 25-35     HeIght Sit 41n - Sit Sin                    Weight 161-190 Lbs.               Other Featuis:

      #7 MIUTARY SERVICE
      I asked the person spoken to whether defendant was in active military service of the United States or the State of NewYo* in any capacity whatever
      and received a negative repty The source of my Information and the grounds of my belief are the conversations and observations above narrated.

13 #8 WITNESS FEES
   Subpoena Fe! Tendered In the amount of
13   #9OThER




                   NOTARYPUBLIC, sTAThOwycRK                                                                             JOSE PEREZ
                     REGISThAfl   NO. 0ML6369961
                      OUAUHEDIN KINrs9XJPmr                                                                              2004807-DCA

                            SERABLE LEGAL SUPPORT CO. 808 UNION sTREEt SUITE                    BROOKLYN. NY 11215 em-363-5527
